BRYAN, Judge,
concurring specially.
I write specially to note that I believe that the trial court correctly inferred the parties’ intentions — that the wife was to receive 35.5% of the funds in the husband’s retirement account. However, I agree with the holding of the main opinion that the parties’ agreement dividing their marital property was unambiguous. As the main opinion points out, parties in a divorce action who reach a settlement agreement regarding the division of martial property could avoid the unfortunate circumstances of this case by including in the settlement agreement specific terms regarding the allocation of gains and losses in retirement accounts.